Motion for reargument granted and, upon reargument, the memorandum and order entered February 11, 2010 (70 AD3d 1426 [2010]) is amended by deleting from the ordering paragraph the phrase “until June 18, 2006” and by deleting the second paragraph of the memorandum and substituting the following paragraph: “We conclude that the court abused its discre*1879tion in calculating the father’s child support obligation based on the presumptive amount. The court did not provide any ‘record articulation’ to support its determination that the presumptive amount was necessary to provide for the expenses and the standard of living previously enjoyed by the family (Matter of Cassano v Cassano, 85 NY2d 649, 655 [1995]). Petitioner mother testified at the fact-finding hearing that the household expenses were $15,000 per month, and the Support Magistrate attributed only $10,000 per month as expenses for the children. The Support Magistrate’s findings are entitled to great deference, and we conclude that the Support Magistrate’s calculation of the children’s expenses is supported by the record (see generally Matter of Luther v Luther, 35 AD3d 473 [2006]). We therefore modify the order by providing in the seventh ordering paragraph that the father’s child support obligation is $10,000 per month and by vacating the amount of retroactive child support awarded in the eighth ordering paragraph. We remit the matter to Family Court to determine following a further hearing, if necessary, the amount of retroactive child support for the period of November 17, 2003 through February 28, 2005.” and the motion insofar as it sought in the alternative leave to appeal to the Court of Appeals is denied, and the cross motion for reargument is denied. Present—Scudder, P.J., Martoche, Smith, Carni and Green, JJ.